Exhibit 10.5

AMENDMENT TO CREDIT AGREEMENT

Dated as of September 26, 2012

Reference is made to that certain Revolving Credit Agreement, dated as of
July 21, 2011 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), between FS Investment Corporation (the “Lender”) and Race
Street Funding LLC (the “Borrower”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

In accordance with, and as permitted by, Section 6.01 of the Credit Agreement,
each of the Lender and the Borrower hereby agrees and acknowledges as follows:

(a) The first paragraph under the heading “Preliminary Statements” is hereby
amended by inserting immediately after the words “July 21, 2011” and prior to
the phrase “and each among”:

“, and each as amended and restated as of September 26, 2012,”

(b) The second paragraph under the heading “Preliminary Statements” is hereby
amended as follows:

(i) the following language is inserted immediately after the word “requirements”
and prior to the phrase “under the Repurchase Agreement”:

“and hold a minimum amount of Collateral to secure the Borrower’s obligations,
in each case in accordance with the terms of and”; and

(ii) the phrase “deliver such cash collateral” shall be deleted and replaced
with “deliver such collateral”.

(c) The definition of “Loan” in Section 1.01 is hereby amended by adding the
phrase “or each advance as all or part of the purchase price for the acquisition
of Collateral in accordance with Section 2.07” after the word “funds”.

(d) Section 2.01 is hereby amended by deleting the phrase “THREE HUNDRED MILLION
DOLLARS ($300,000,000)” and replacing it with the phrase “SIX HUNDRED MILLION
DOLLARS ($600,000,000)”

(e) The following language is added as a new Section 2.07.

“Section 2.07 Loans for Acquisition of Collateral. Notwithstanding anything in
this Agreement to the contrary, the parties agree that the Lender may make Loans
to the Borrower as part of the purchase price for Collateral in lieu of the
Borrower paying cash pursuant to the Asset Transfer Agreement to acquire such
Collateral. The principal amount of any Loan made as part of the purchase price
of the acquisition of Collateral shall be equal to the Fair Market Value of such
Collateral under the Repurchase Agreement on the day the Loan is made less any
cash paid by the Borrower to the Lender for such Collateral under the Asset
Transfer Agreement.”



--------------------------------------------------------------------------------

(f) Section 3.01(c) is hereby amended by inserting the phrase “(other than
defaults under the Repurchase Agreement as to which the Loan is intended to
cure, resolve or alleviate such default)” after the word “bound”.

(g) Section 5.03 is hereby amended by inserting the phrase “and constitute
permitted Restricted Payments in accordance with and as defined in the
Repurchase Agreement” after the phrase “funds that are not required by the
Borrower at such time to satisfy its payment and/or its margin maintenance
obligations under the Repurchase Agreement”.

(h) Section 6.10 is hereby amended as follows:

(i) by deleting the phrase “CLO Notes and cash” and replacing it with the phrase
“CLO Notes and the Collateral (as defined under the Repurchase Agreement)”; and

(ii) the following language is inserted immediately after the word “generated by
the CLO Notes” and prior to the phrase “which are not required”: “and the
Collateral”.

Except as expressly amended and modified pursuant to clauses (a) through
(h) above, the provisions of the Credit Agreement are and shall remain in full
force and effect.

This amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amendment as of the
day and year first above written.

 

FS INVESTMENT CORPORATION, as Lender

 

By: /s/ Gerald F. Stahlecker                        

      Name: Gerald F. Stahlecker

      Title: Executive Vice President

    

RACE STREET FUNDING LLC, as Borrower

 

By: /s/ Gerald F. Stahlecker                        

      Name: Gerald F. Stahlecker

      Title: Executive Vice President

    

Consented to in accordance with Section 6.01 of the Credit Agreement

 

JPMORGAN CHASE BANK N.A., LONDON BRANCH

 

By: /s/ Louis J. Cerrotta                            

      Name: Louis J. Cerrotta

      Title: ED

         